DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MITESH MEHTA on 6/2/2022.

The application has been amended as follows: 
Claims 6-11 have been rejoined.

Claim 8 is now dependent upon claim 2.

Claim 11 is now dependent upon claim 2.

Allowable Subject Matter
Claim 1-15 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are the limitations “a guiding body arranged on the support structure, the guiding body comprising a profile having at least one undercut; a slider movably supported on the guiding body arranged on at least one support structure; and wherein the at least one seat leg comprises a seat leg arranged on the slider, wherein the slider comprises a recess corresponding to the at least one undercut, wherein the seat frame comprises an arresting device on the underside and an operating unit on the upper side coupled with the arresting device, the arresting device forming an integral component of the slider; wherein the operating unit is movable into an arresting position and a release position and is blockable at least in the arresting position; and wherein the arresting device is adapted for arresting the seat frame on the support structure with the operating unit in the arresting position and to release it with the operating unit in the release position.”
The closest prior art references are Hopley et al and Hemmer et al. However, these references do teach or suggest the limitations above. In particular the slider containing a recess and an undercut. This matches a profile on the support structure allowing movement of the slider. This feature “allow an additional introduction of force from the seat frame into the seat rail.” Further, combing prior art references to achieve the claimed limitations would involve hindsight reasoning
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642